DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response the amendment filed 6/13/2021.  Claims 1, 3-9, 12-20 are pending.  Claims 17 and 20 have been withdrawn from further consideration.  Claims 2, and 10-11 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/21 has been entered.
 
Drawings
The drawings were received on 6/13/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a second circuitry configured to…control the user to input the diagnosis on the executed test…” It is unclear how the recited system “controls” the 
Also, claim 18 recites:  “and transmit at least one of the result of the executed test and the input diagnosis as the plurality of test information items to the test server.

Allowable Subject Matter
Claims 1, and 3-9, 12-16, and 18-19 allowable over the prior art.


Response to Arguments
Applicant's arguments filed 6/13/21 have been fully considered.   The rejections of claims 10-11 have been withdrawn upon the amendments filed.  However, additional issues have been raised under 35 USC 112(b) in the current action, and are presented for applications consideration.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alba (“This Device Diagnoses Hundreds of Diseases Using a Single Drop of Blood”) discloses a testing device used to test diagnostics of biomarkers using a patient blood sample.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/Rachel L. Porter/Primary Examiner, Art Unit 3626